 


109 HR 78 IH: To amend title II of the Social Security Act to provide for payment of lump-sum death payments upon the death of a spouse.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 78 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Duncan introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend title II of the Social Security Act to provide for payment of lump-sum death payments upon the death of a spouse. 
 
 
1.Payment of lump-sum death payments
(a)In generalSection 202(i) of the Social Security Act (42 U.S.C. 402(i)) is amended by striking (i) Upon the death and all that follows through individual’s death. in paragraph (2) and inserting the following:

(i)
(1)Upon the death of an individual who died as a fully or currently insured individual or as the spouse of a fully or currently insured individual, an amount equal to the lesser of—
(A)three times the applicable primary insurance amount determined under paragraph (3), or
(B)$255,shall be payable under this subsection.
(2)Payments under this subsection in connection with a deceased individual shall be paid—
(A)to the surviving spouse of the individual, or
(B)if no person qualifies for payment under subparagraph (A), or if such person dies before receiving payment, in equal shares to each person who is entitled (or would have been so entitled had a timely application been filed), either on the basis of the wages and self-employment income of any such person who dies before receiving payment or on the basis of the wages and self-employment income of the deceased individual referred to in paragraph (1), to benefits under subsection (d) of this section for the month in which the relevant death occurred.
(3)For purposes of paragraph (1)(A), the applicable primary insurance amount determined under this paragraph is the larger of—
(A)the deceased individual’s primary insurance amount (if any), determined without regard to the amendments made by section 2201 of the Omnibus Budget Reconciliation Act of 1981, relating to repeal of the minimum benefit provisions, or
(B)the primary insurance amount (if any) which would be so determined with respect to the surviving spouse of the deceased individual if such spouse had died on the date of the death of the deceased individual..
(b)Conforming amendmentsSection 202(i) of such Act is amended—
(1)by striking No payment and inserting the following:

(4)No payment;
(2)by striking such insured individual each place it appears and inserting the deceased individual referred to in paragraph (1);
(3)by striking In the case of any individual who died outside the forty-eight and inserting the following:

(5)In the case of any individual who died outside the forty-eight;
(4)by striking the provisions of the preceding sentence and inserting paragraph (4);
(5)by striking the second sentence of each place it appears;
(6)by striking In the case of any individual who died outside the fifty and inserting the following:

(6)In the case of any individual who died outside the fifty; and
(7)by striking the provisions of the third sentence of this subsection and inserting paragraph (4).
2.Effective dateThe amendments made by section 1 shall apply with respect to deaths occurring after 180 days after the date of the enactment of this Act. 
 
